UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                        Consent
                                                                Order of Restitution
                 v.

ALAIN SPIRA                                                     19 Cr. 30 (KPF)
__________________________________

          Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Abigail S. Kurland,

Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction

on Count One of the above Information; and all other proceedings in this case, it is hereby

ORDERED that:


          1.     Amount of Restitution

          Alain Spira, the Defendant, shall pay restitution in the total amount of $2,406,870, pursuant

to 18 U.S.C. § 3663, to the victims of the offense charged in Count One. The names, addresses,

and specific amounts owed to each victim are set forth in the Schedule of Victims, attached hereto

as Schedule A. Upon advice by the United States Attorney’s Office of a change of address of a

victim, the Clerk of the Court is authorized to send payments to the new address without further

order of this Court.

                 A.      Joint and Several Liability

           Restitution is not joint and several with other defendants or with others not named

herein.

                 B.      Apportionment Among Victims

          Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,


2020.01.09
attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.


       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). The Defendant shall commence monthly installment payments of not less

than $100, payable on the first of each month, upon release from prison. After four years upon

his release from prison, the defendant shall commence monthly installment payments of the

greater of not less than $100 or an amount equal to 15% of the Defendant’s gross income.

       While serving the term of imprisonment, the Defendant shall make installment payments

toward his restitution obligation, and may do so through the Bureau of Prisons’ (BOP) Inmate

Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may establish a payment

plan by evaluating the Defendant’s six-month deposit history and subtracting an amount

determined by the BOP to be used to maintain contact with family and friends. The remaining

balance may be used to determine a repayment schedule. BOP staff shall help the Defendant

develop a financial plan and shall monitor the inmate’s progress in meeting his restitution

obligation. Any unpaid amount remaining upon release from prison will be paid in monthly

installment payments of not less than $100, payable on the first of each month, upon release from


                                                 2
prison. After four years upon his release from prison, the defendant shall commence monthly

installment payments of the greater of not less than $100 or an amount equal to 15% of the

Defendant’s gross income. If the Defendant defaults on the payment schedule

set forth above, the Government may pursue other remedies to enforce the judgment.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.


       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.


                                                 3
        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        6.      Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed




                                                    4
by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       GEOFFREY S. BERMAN
       United States Attorney for the
       Southern District of New York


       By :                -�                                  January 28, 2020
            �,o'L//,7
       AbigailS.urland                                         DATE
       One Safot Andrew's Plaza
       New York, NY 10007
       Tel.: (212) 637 - 2955




       By: --L---1--�....::....:�7-J'-.:_____
       Nick Lewin, Esq.
       Krieger Kim & Le n LLP
       500 Fifth Avenue
       New York, New York IO 110




       SO ORDERED:

                                                               January 28, 2020
       HONORABLE KATHERINE POLK FAILLA                         New York, New York
       UNITED STATES DISTRICT JUDGE




                                                 s
